Citation Nr: 0934623	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The Veteran presented testimony at a Central Office Board 
hearing chaired by an undersigned Veterans Law Judge in May 
2005.  A transcript of the hearing is associated with the 
Veteran's claims folder.  The Veteran also presented 
testimony at a Travel Board Hearing chaired by another 
undersigned Veterans Law Judge in July 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder.

The Board remanded this case in July 2005 and April 2008 for 
additional development.  The appeal has been returned to the 
Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially claimed service connection for 
degenerative arthritis of the right hip as secondary to an 
in-service injury to the right leg.  He reported that during 
an assignment in 1965 to replace a transmission, the bolt 
head popped and the transmission fell directly onto his right 
leg, halfway between his knee and hip.  He reported that his 
injury was severe, although there are no records in service 
of this incident.  The Veteran maintained that he was taken 
by ambulance to sick bay and treated and was on some form of 
restricted duty for around six months.  Subsequently, his leg 
healed and it was not until sometime around 1987 when he 
started to experience pain and discomfort in the right hip.  
On one particular occasion, the Veteran reported that he 
jumped from a forklift and felt pain immediately in the area 
of the right hip.  The Veteran stated that his VA treating 
physician told him that over the course of the years, there 
had been a lack of oxygen from his right leg to his hip that 
caused his right hip to wear down.  The Veteran reported that 
the physician indicated that the Veteran's problem seemed to 
be due to an earlier accident that had not healed properly.

There are no service records that document an incident in 
service that injured the Veteran's right leg or hip, or any 
complaints or notations regarding symptoms of the right hip.  
The enlistment examination and separation examination are 
silent as to any chronic right hip disability during service; 
however, the Veteran's separation examination report does 
note a right knee scar that was not present on the enlistment 
examination report.  In addition, the Veteran contends that 
there are missing service treatment records between December 
1964 and November 1965 that would document his leg injury and 
treatment.  

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).  

The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).

The Veteran testified in July 2009 that he was treated in the 
VA system for his hip by a Dr. W. beginning in the 1980s.  
There is no indication in the record that any VA treatment 
records have been requested from before 1997.  The Board also 
notes that while the July 2005 remand directed the RO to make 
another request for all service records, there is no 
indication that this request by the RO to the National 
Personnel Records Center included another request for the 
Veteran's alleged missing treatment records, as well as his 
service personnel records.  There also has been no formal 
finding regarding missing service treatment or service 
personnel records or an official notification to the Veteran.  
In addition, it does not appear that the RO attempted to 
request the treatment records from any archival sources if 
not available.  The Board finds that a remand is necessary to 
make further requests for treatment records and service 
personnel records, including any daily logs, unit records, 
maintenance records or other documents that pertain to the 
Veteran's period of service and his alleged accident while 
working as a mechanic.  If necessary, the RO should notify 
the Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.  

The RO is directed to Washington v. Nicholson, 19 Vet. App. 
362 (2005) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where records are missing.  The RO's attention is also called 
to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement 
that VA advise claimants of alternate sources of evidence 
which may be utilized in cases where service records are 
missing.  It is incumbent upon VA to afford the appellant's 
claim this consideration due to the unavailability of his 
service records.  See Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted 
for service treatment records in this case includes: 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals, clinics, and private 
physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations.  See VA 
Adjudication Procedure Manual, Manual M21-1MR, Part III, 
Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this 
regard, the RO should provide the Veteran appropriate notice 
and attempt to reconstruct the service treatment records 
through alternative means.  

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The Board notes that there is evidence of record from January 
1999 showing that the Veteran was receiving Social Security 
Administration (SSA) disability compensation related to his 
hip and/or leg.  In addition, he testified during his July 
2009 travel board hearing that he previously received SSA 
disability compensation for the disability at issue in the 
current appeal.  There is no indication in the claims file 
that the records associated with the SSA disability 
application were requested or any effort was made to obtain 
them.  The application and associated records may bear 
directly upon the issues currently before the Board and must 
be obtained.

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  38 C.F.R. § 3.159; see also 38 
C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).

Pursuant to the Board's July 2005 remand, the Veteran was 
supposed to receive an examination with opinion.  It appears 
that the VA Medical Center (VAMC) Palo Alto attempted to 
schedule an examination with the Veteran in May 2006.  
However, the Veteran responded with a letter to the AMC in 
May 2006 indicating that he was concerned about the impact on 
his health of having to take multiple round trips (240 miles 
each round trip) to the VAMC in Palo Alto.  The Veteran also 
appeared concerned about the financial impact of having to 
make a number of VA examination trips so far away from his 
home, as the travel reimbursement was low and he did not 
believe it was often given by VA.  The Veteran did not appear 
for his examination and there does not appear to have been 
any follow-up by either the VAMC or the AMC.  

Given the Veteran's health concerns and financial 
difficulties (as borne out by the August 2009 grant of an 
advance on the docket motion on the basis of financial 
hardship), one further attempt to afford him a VA medical 
evaluation is judged to be in order.  Remand is required to 
effectuate this examination request.  38 C.F.R. § 3.327 
(2008).

The appellant is hereby reminded that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting VA treatment 
records from VAMC Fresno from 1980 to 
present.  Consideration should be given 
that these records may have been archived, 
in which case steps should be taken so 
that they can be retrieved.  Any other 
necessary and appropriate steps to obtain 
these records should be taken, pursuant to 
VA development guidelines.  

2.  The Veteran should be notified in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e) and informed that given the 
possible unavailability of his complete 
service treatment records, he may submit 
alternative records to substantiate his 
claim, in accordance with Washington, 
Dixon, Daye and appropriate administrative 
provisions.  

3.  The RO should again request the 
Veteran's service treatment records, with 
a particular focus on any records between 
December 1964 and November 1965.  If no 
further service treatment records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must 
be fully documented for the record, 
including if further efforts to locate 
them would be considered futile.  

4.  The RO should again contact the 
National Personnel Records Center and any 
other appropriate depository to obtain all 
service personnel records, including any 
daily logs, unit records, maintenance 
records or other documents that pertain to 
the Veteran's period of service and his 
alleged accident while working as a 
mechanic.  If no further service records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, including if further efforts 
to locate them would be considered futile.  

5.  The RO should request, directly from 
the SSA, complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  All attempts to 
fulfill this development must be 
documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile and the 
Veteran should be informed in writing.

6.  After the above actions have been 
completed, the Veteran should be afforded 
a VA orthopedic examination to determine 
the nature and etiology of his current 
right hip disability.  Inform the Veteran 
that if he refuses to appear for an 
examination, his claim will be decided 
without the benefit of potentially 
favorable evidence.  Also inform the 
Veteran that the VA will work him if there 
is a more convenient VAMC or VA location 
for him to attend the examination.   

The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that degenerative 
arthritis of the right hip is related to 
the Veteran's period of service, to 
include as a disability that could have 
resulted from an injury to the right leg.  
All conclusions should be supported by a 
rationale and included in a report 
associated with the claims folder.

7.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	James L. March	K. J. Alibrando
	             Veterans Law Judge                                     
Acting Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



